Citation Nr: 1516683	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  14-08 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to accrued benefits. 

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to recognition of the appellant's daughter E.B. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18.

4.  Entitlement to nonservice-connected death pension benefits.

5.  Entitlement to special monthly pension (SMP) and special monthly compensation (SMC) based on the need for regular aid and attendance of another person or on account of being housebound.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran reportedly had Recognized Guerilla Service from April 1945 to January 1946.  The Veteran died in April 1993.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of Philippines.

In February 2015, the appellant presented sworn testimony during a personal hearing in Manila, Republic of Philippines, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the VA claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to nonservice-connected death pension benefits, entitlement to recognition of the appellant's daughter E.B. as the "helpless child" of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18, entitlement to service connection for the cause of the Veteran's death, and entitlement to SMP and SMC based on the need for regular aid and attendance of another person or on account of being housebound are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The appellant filed a claim of entitlement to accrued benefits more than one year after the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 101, 107 (West 2014); 38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Here, VCAA notice is not required.  Indeed, as discussed below, such claims, when not predicated on a claim filed during the Veteran's lifetime, cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

II.  Analysis

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a) (West 2014); 38 C.F.R. 3.1000(a) (2014).  An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000(c) (2014).  By statute, the appellant takes the Veteran's claims as they stood on the date of his death. Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  See also 38 U.S.C.A. § 5121(a)(2014); 38 C.F.R. § 3.1000(a)(2014). 

For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits; (ii) the Veteran had a claim pending at the time of his death; (iii) the Veteran would have prevailed on the claim if he had not died; and, (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5101(a), 5121; 38 C.F.R. § 3.1000.

Here, the appellant asserts that the Veteran was a Recognized Guerilla in the Philippine Army during World War II; therefore, she is entitled to accrued benefits.
The record does not indicate, nor is it alleged, that the Veteran had a claim pending for benefits at the time of his death, nor were there any benefits due to him but unpaid prior to the last date of entitlement.  The Veteran's Certificate of Death reflects that he passed away in April 1993.  In December 2011, the appellant submitted an application for DIC benefits, to include accrued benefits via a VA Form 21-534.  Therefore, since the appellant's accrued benefits claim was not submitted within one year of the Veteran's death.  The accrued benefits eligibility requirements have not been met.

As a result, since the appellant's accrued benefits claim was not submitted within one year of the Veteran's death; the claim must be denied as a matter of law.  Sabonis, 6 Vet. App. 426.  Accordingly, as the law is dispositive in this case, this claim must be denied.


ORDER

Entitlement to accrued benefits is denied.


REMAND

As to the cause of death claim, the appellant contends that the Veteran's schizophrenia caused or contributed to the Veteran's death.  See, e.g., Board's hearing transcript dated February 2015.  Specifically, she claims that due to the Veteran's military occupational specialty (MOS) as a spy he developed schizophrenia, which caused him to fall down the stairs that lead to his death.  Id.  

The evidence of record shows that the Veteran died in April 1993.  The Veteran's the Certificate of Death states that his immediate cause of death was cerebral hemorrhage due to an accidental fall.  The Veteran is not service connected for any disabilities.

The Veteran's December 1945 personnel record shows that his military service involved espionage.  His STRs are absent any diagnosis, treatment, or complaints of any physiatric disorder.

A February 2012 statement from the Republic of the Philippines health department shows that the Veteran was treated for schizophrenia from January 1968 to November 1968. 

In an April 2012 joint statement, Dr. C.F.P. and Dr. S.C.A. opined that the Veteran's schizophrenia manifested during his military service and caused his death.  Dr. C.F.P. and Dr. S.C.A. reasoned that the Veteran has no family history of any mental health illness.  

In September 2012, Dr. C.F.P. opined that schizophrenia caused the Veteran's accidental fall that lead to his death.  Dr. C.F.P. began treating the Veteran for symptoms of schizophrenia in 1990.  Dr. C.F.P. indicated that the Veteran suffered from symptoms such as, hearing voices, delusions, agitated, and irregular speech and thought process.  

In February 2015, the appellant testified that the Veteran experienced trauma during his military service, due to his MOS as a spy.  After service, he became violent with others and was admitted to a mental institution in 1968.  Prior to the Veteran's death, he was acting unusual, such as staring off blankly, not speaking to others, and wanting to alone.  She also testified that due to the Veteran's odd behavior, he fell down the stairs causing his death. 

In sum, Dr. C.F.P. and Dr. S.C.A positive nexus opinions did not provide how the Veteran's schizophrenia was related to his military service.  Further, Dr. C.F.P. and Dr. S.C.A.'s opinions are conclusionary; as they do not identify the facts upon which they are based nor do they appear to apply principles of medicine or psychology.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, further clarification is necessary to secure a comprehensive medical opinion.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Based on the forgoing, the Board finds that a VA opinion from a VA physician is required.

The Court has held that "VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U. S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Service department findings are binding on VA for purposes of establishing service in the U. S. Armed Forces.  Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Recently, the United States Court of Appeals for Veterans Claims issued a decision in Tagupa v. McDonald, 27 Vet. App. 95 (2014) addressing determinations of qualifying service.  In Tagupa, the Court held that "absent evidence of a statutorily delegated duty, the plain meaning of VA's regulation requires verification of service from the relevant service department."  

Here, the RO based its veteran-status determination on a negative verification-request response from the National Personnel Records Center.  Since the RO did not seek verification from the relevant service department a remand is warranted.  See Tagupa, 27 Vet. App. 95.  See also 38 C.F.R. § 3.159 (2014).

The nonservice-connected death pension benefits, helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining age 18, and SMC and SMP, based on the need for regular and and attendance of another person or on account of being housebound, claims require verification of the Veteran's military service; thus, further development is necessary before the Board can make a determination on the appellant's claims.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should contact the Department of the Army and seek verification of the Veteran's service and determination whether any part of that service is recognized as service in the United States Armed Forces.

2.  Obtain an opinion from a VA psychiatric or psychologist.  The claims file must be provided for review by the examiner and a well-reasoned opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's schizophrenia had its clinical onset in service or in the year immediately following service, or was otherwise related to a disease or injury in service?

If so, the VA physician is to address the following questions:

(a.)  Whether it is at least as likely as not (50 percent probability or more) that the Veteran's schizophrenia was the immediate or underlying cause of death or contributed materially or substantially to the cause of the veteran's death?

(b.)  Whether it is at least as likely as not (50 percent probability or more) that any other disability etiologically related to the Veteran's military service( i.) contributed substantially or materially to death, (ii.) combined to cause death, (iii.) aided or lent assistance to the production of death?  Note: a causal connection must be shown; it is not sufficient to show that the disability casually shared in producing death?

In answering the questions above, the physician should address:  

(i.)  The appellant's contentions that the Veteran's military service, to include working as a spy, caused the Veteran's schizophrenia which led to his death.  

(ii.)  Dr. C.F.P. and Dr. S.C.A.'s positive nexus opinions stating that the Veteran's schizophrenia manifested during service and caused his death.  The VA physician should discuss the findings and medical conclusions reached in those opinions.  

A rationale for each opinion expressed must be provided.  If the VA physician opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  

4.  Thereafter, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, provide the appellant and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


